Title: Joseph Milligan to Thomas Jefferson, 17 October 1818
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown
Oct 17th 1818
          
          I have sent you by this days mail a full Copy of the political Economy If you think there should be an Index or table of Contents please send it by mail as soon as you can as that is all that will now delay the publication
          
            Yours with respect
            Joseph Milligan
          
        